DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.

Election/Restrictions
Applicant has amended claims 9 and 19 in a way that necessitates the withdrawal of the previous restriction requirement. The restriction requirement between groups A-C, as set forth on 4/9/21, is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretations
The limitation “free of silicon” will be interpreted in its most straight-forward interpretation as “containing no silicon atoms”. This is consistent with the descriptions in the specification in para 11, wherein SiGe is listed separately than “silicon-free.” (“In some embodiments, source and drain features 104 comprise silicon germanium. In some embodiments, source and drain features 104 are substantially silicon free.”) If “free of silicon” was meant to refer to SiGe, then it would not have been described separately in this paragraph. Thus, “free of silicon” will be interpreted to read on 100% Ge or GaAs, but would not read on alloys or combinations of Si, such as SiGe. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 and 17-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 9 and 17 recite the limitation “wherein bottom surfaces of the first salicide layer and the second salicide layer are coplanar with a bottommost surface of the gate stack.” 
There is no teaching in the specification as how to accomplish the entirety of the claimed limitations of claims 9 or of claim 17, wherein the bottom surfaces of the first and second salicide layers 110 are coplanar with the bottommost surface of the gate stack (i.e. bottom of gate dielectric 106b). The schematic drawing of Fig. 3F, wherein all of 110 is consumed but none of 104 is consumed, is entirely schematic. The specification contains no teaching as how to actually obtain this schematic situation.
Rather, para 24-25 describes the manufacturing process of the device, specific to the silicidation reaction whereby metal atoms from 114 combine with cap layer 110 to form salicide layers 116. This reaction occurs at some temperature in a disclosed range of temperatures (200-800 degrees C) and at some temperature in a disclosed range of times (e.g. about 1 minute to 10 minutes). A silicidation reaction by its definition is the combination of metal elements (e.g. Ni from metal layer 114) with silicon atoms. Because the cap 110 contains silicon, and because the S/D regions may contain silicon, any silicon in either the cap or the source/drain regions 104 may be consumed during the reaction. There is no teaching in the specification of any way to choose a time and temperature and other conditions (e.g. geometry of the layers 110 and/or 114 and/or source/drain regions 104; e.g. Si concentrations in 110 and/or 104) such that the silicidation reaction ends in a way wherein only all of the Si in the cap layer 110 is consumed but no Si in the source/drain regions 104 is consumed, such that the bottom surface of the gate dielectric would be coplanar with the bottom of the silicide. Rather, one of ordinary skill in the art would expect that the reaction would consume some, but not all, of 110; or that the reaction would consume all of cap 110 and also portions of the source and drain regions 104, so that the bottom of the silicide would not be coplanar with the bottom of the gate dielectric. 
Claims 18-20 depend from claim 17 and inherit its deficiencies.

The determination of the propriety of a rejection based upon the scope of a claim relative to the scope of enablement involves “determin[ing] if one skilled in the art is enabled to make and use the entire scope of the claimed invention without undue experimentation.”  See MPEP 2164.08.  Determination if undue experimentation is necessary is made based on the “In re Wands” factors, “considering all of the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole.”  See MPEP 2164.01(a). The Wands factors, listed next, have been considered in the decision of non-enablement. (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), However, “it is not necessary to discuss each factor in the written enablement rejection.  The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation or that the scope of any claimed enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.”  See MPEP 2164.04.
As discussed above, one of ordinary skill in the art would understand that a silicidation reaction combines metal atoms with silicon atoms. One of ordinary skill in the art would recognize that the invention has not provided any details regarding what specific temperatures, times, materials, and concentrations may allow for a silicidation reaction that would consume all of 110 but none of 104 and thus result in a coplanar arrangement. There are no “working examples” having specific teachings of thicknesses, times, materials, and concentrations used to produce this result. Nor does the Applicant provide any general guidelines as how to produce this result. The amount of experimentation to produce this result would be gigantic. For every single parameter of the device geometry (e.g. thicknesses, widths, lengths of each layer; materials of each layer; Ge concentrations in each layer; etc.) would need to be varied; furthermore, shapes of layers other than those shown would need to be considered (e.g. triangular shaped cap layers; rhombus shaped cap layers; triangular shaped source/drain regions 104; rhombus shaped source/drain regions 104; and other shapes of features would need to tested also, besides the rectangular shapes of caps and oval shapes of 104, as shown by Applicant; the shape of the metal layer 114 would need to be investigated, as to whether conformal is best, or whether it should be thicker or thinner in specific regions); other configurations would need to be tested (e.g. should the source/drain regions extend under the gate, or under the sidewall spacer, or not under the gate or spacer). The combinations of geometries, sizes, shapes, concentrations, and materials would become exponentially high.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended in a way that was not present in the originally filed claim. It is also not supported in the originally-filed specification. Claim 1 includes the limitations:
wherein the source feature and the drain feature are free of silicon
the first salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight
a germanium concentration of the source feature is greater than the germanium concentration of the first salicide layer,
the second silicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight

The originally-filed specification does not describe these features in a single embodiment. Para 28 is the only part of the specification that describes the 0-3% Ge. It recites: “In some embodiments where the source and drain features 104 include silicon germanium, the inclusion of cap layers 110 also aids in forming salicide layers 116 having reduced amounts of germanium within the salicide layers. In some embodiments, a germanium concentration within salicide layers 116 is less than about 3 % by weight. Using conventional techniques which do not include cap layers 110, a germanium concentration within conventional salicide layers ranges from about 13 % by weight to about 17 % by weight.” It is clear that the 0-3% Ge refers to the “reduced amounts of Germanium” that results from embodiments when the source and drain features 104 include silicon germanium. Thus, because silicon germanium clearly contains silicon, there is no support in the originally-filed specification for the entirety of claim 1 including “the source feature and the drain feature are free of silicon” and “the first salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight” and “the second silicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight.”
Claims 2-9 depend from claim 1 and inherit its deficiencies.

Claim 10 has been amended in a way that was not present in the originally filed claim. It is also not supported in the originally-filed specification. Claim 10 includes the limitations:
each of the source feature and the drain feature comprises a germanium-containing semiconductor material;
wherein the first salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight;
wherein the second salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight;
a germanium concentration of a portion of the source feature directly below a corresponding portion of the second salicide layer is greater than the germanium concentration of the corresponding portion the second salicide layer.

The originally-filed specification does not describe these features in a single embodiment. Para 28 is the only part of the specification that describes the 0-3% Ge. It recites: “In some embodiments where the source and drain features 104 include silicon germanium, the inclusion of cap layers 110 also aids in forming salicide layers 116 having reduced amounts of germanium within the salicide layers. In some embodiments, a germanium concentration within salicide layers 116 is less than about 3 % by weight. Using conventional techniques which do not include cap layers 110, a germanium concentration within conventional salicide layers ranges from about 13 % by weight to about 17 % by weight.” It is clear that the claimed “germanium-containing semiconductor material” may read on the SiGe of para 28. However, nowhere in the originally-filed specification is there support for this embodiment having “a germanium concentration of a portion of the source feature directly below a corresponding portion of the second salicide layer is greater than the germanium concentration of the corresponding portion the second salicide layer.” There is no explicit support for any specific Ge concentration in the source/drain regions 104. Furthermore, there is no explicit support for the Ge concentration in a portion of the source feature 104 “directly below” a corresponding portion of second salicide layer 116 being greater than that of the corresponding portion. Para 28 discusses that the salicide 116 can have “reduced concentration” as compared to the concentration in a salicide formed by a “conventional technique”. But there is no explicit teaching that the Ge concentration in 104 “directly below” a corresponding portion of 116 having this 0-3% is lower.
There are no teachings at all regarding: 
the Ge concentration in 104 before the annealing; 
whether the Ge distribution is uniform throughout 104 or concentrated in some region thereof (e.g. near its bottom; e.g. near the gate under the gate sidewall spacer 108); 
how much Ge moves from 104 into 116 during the silicidation reaction and how much remains behind; 
the direction(s) or path(s) that the Ge moves during the silicidation reaction (e.g. does it move directly upward; does it move laterally from the gate to the outside; does it move in diagonal paths or curve paths; how is it influenced by structures such as the gate structure that are between the heat source and the Ge atoms);
the effects of the geometry difference between the source/drain regions 104 (which are laterally larger than the overlying cap layer 110, extending under the gate) and the cap layer 110 on the motion of Ge movement during the silicidation reaction (e.g. how does the Ge in 104 below the gate sidewall spacer 108 move - directly upward, laterally, at some angle with respect to it; If Ge moves from parts of 104 under the gate sidewall spacer, into 116, it could certainly possible to have more Ge in 116 than in an underlying part of 104, not less.).

Ultimately, the lack of teachings discussed above show there is no explicit support for the claimed limitations in the originally filed specification and show that there is no evidence that the claimed limitation would be inherent. 
Claims 11-16 depend from claim 10 and inherit its deficiencies.

Claim 17 has been amended in a way that was not present in the originally filed claim. It is also not supported in the originally-filed specification. Claim 17 includes the limitations:
the source feature and the drain feature are free of silicon;
a germanium concentration of a portion of the drain feature directly below a corresponding portion of the second salicide layer is greater than the germanium concentration of the corresponding portion the second salicide layer.

The originally-filed specification does not describe these features in a single embodiment. Para 28 is the only part of the specification that describes the Ge concentration in the salicide layers. It recites: “In some embodiments where the source and drain features 104 include silicon germanium, the inclusion of cap layers 110 also aids in forming salicide layers 116 having reduced amounts of germanium within the salicide layers. In some embodiments, a germanium concentration within salicide layers 116 is less than about 3 % by weight. Using conventional techniques which do not include cap layers 110, a germanium concentration within conventional salicide layers ranges from about 13 % by weight to about 17 % by weight.” 
It is evident that this teaching pertains to embodiments wherein the source/drain features contain SiGe. However, the claim now requires that the source/drain features are “free of silicon”. As SiGe contains silicon and is not “free of silicon”, this paragraph does not support these limitations.
 Furthermore, nowhere in the originally-filed specification is there support for this embodiment having “a germanium concentration of a portion of the drain feature directly below a corresponding portion of the second salicide layer is greater than the germanium concentration of the corresponding portion the second salicide layer.” There is no explicit support for any specific Ge concentration in the source/drain regions 104. Furthermore, there is no explicit support for the Ge concentration in a portion of the source/drain feature 104s “directly below” a corresponding portion of second salicide layer 116 being greater than that of the corresponding portion. Para 28 discusses that the salicide 116 can have “reduced concentration” as compared to the concentration in a salicide formed by a “conventional technique”. But there is no explicit teaching that the Ge concentration in 104 “directly below” a corresponding portion of 116 having this 0-3% is lower.
There are no teachings at all regarding: 
the Ge concentration in 104 before the annealing; 
whether the Ge distribution is uniform throughout 104 or concentrated in some region thereof (e.g. near its bottom; e.g. near the gate under the gate sidewall spacer 108); 
how much Ge moves from 104 into 116 during the silicidation reaction and how much remains behind; 
the direction(s) or path(s) that the Ge moves during the silicidation reaction (e.g. does it move directly upward; does it move laterally from the gate to the outside; does it move in diagonal paths or curve paths; how is it influenced by structures such as the gate structure that are between the heat source and the Ge atoms);
the effects of the geometry difference between the source/drain regions 104 (which are laterally larger than the overlying cap layer 110, extending under the gate) and the cap layer 110 on the motion of Ge movement during the silicidation reaction (e.g. how does the Ge in 104 below the gate sidewall spacer 108 move - directly upward, laterally, at some angle with respect to it; If Ge moves from parts of 104 under the gate sidewall spacer, into 116, it could certainly possible to have more Ge in 116 than in an underlying part of 104, not less.).

Ultimately, the lack of teachings discussed above show there is no explicit support for the claimed limitations in the originally filed specification and show that there is no evidence that the claimed limitation would be inherent. 
Claims 18-20 depend from claim 17 and inherit its deficiencies.


Claim Rejections - 35 USC § 102
The following is a quotation of the select paragraphs of pre-AIA  35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by US 2011/0049613 A1 (“Yeh”).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).


Yeh teaches:

    PNG
    media_image1.png
    401
    261
    media_image1.png
    Greyscale

17.    A semiconductor device (Fig. 1B) comprising:
a substrate having a source feature 106 and a drain feature 110 therein, wherein the source feature and drain feature are configured to enhance charge mobility (para 12-14), wherein the source feature and the drain feature are free of silicon (the substrate, channel, and the whole fin - thus including the source and drain features - may be Ge or III-V, para 15, 16, 21);
a gate stack 115/116/117 directly over a portion of the source feature and a portion of the drain feature; 
a first salicide layer 107 (“silicide”, para 16; it’s self-aligned due to contacting side of 117, Fig. 1B) over the entire source feature exposed by the gate stack; and
a second salicide layer 111 (“silicide”, para 16; it’s self-aligned due to contacting side of 117, Fig. 1B) over the entire drain feature exposed by the gate stack;
wherein a germanium concentration of a portion of the drain feature directly below a corresponding portion of the second salicide layer (the entirety of 106 and 110 are Ge, thus 100% concentration, see para 15, 16, 21) is greater than the germanium concentration of the corresponding portion of the second salicide layer (107 and 111 are “silicide”, but there is no disclosed Ge therein, so the Ge concentration is 0%),
wherein bottom surfaces of the first salicide layer and the second salicide layer are coplanar with a bottommost surface of the gate stack (Fig. 1B).

20. The semiconductor device of claim 17, wherein the first salicide layer and the second salicide layer surround a lower portion of the gate stack (Fig. 1B).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819